     Case 5:19-cv-00286-JKP-ESC Document 50 Filed 09/16/19 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


   EJ LEJEUNE, individually and on behalf of all others
   similarly situated,                                           Case No. 5:19-cv-00286-DAE

                     Plaintiff,

   vs.

   COBRA    ACQUISITIONS   LLC;   ESPADA
   LOGISTICS AND SECURITY GROUP, LLC;
   ESPADA CARIBBEAN LLC; JAMES JORRIE; and
   JENNIFER GAY JORRIE

                     Defendants.

                        NOTICE OF FILING NOTICE OF CONSENT

         Plaintiff hereby submits the attached notices of consent:

   1. Mario Bellamy
   2. Neysha Diaz




Dated: September 16, 2019
       New York, New York
                                                Respectfully submitted,

                                               /s/ Joseph A. Fitapelli
                                               Joseph A. Fitapelli
                                               FITAPELLI & SCHAFFER, LLP
                                               Joseph A. Fitapelli, admitted pro hac vice
                                               Armando A. Ortiz, admitted pro hac vice
                                               28 Liberty Street, 30th Floor
                                               New York, New York 10005
                                               Telephone: (212) 300-0375




                                                   1
       Case 5:19-cv-00286-JKP-ESC Document 50 Filed 09/16/19 Page 2 of 2




                                            BRUCKNER BURCH PLLC
                                            Richard J. (Rex) Burch
                                            8 Greenway Plaza #1500
                                            Houston, Texas 77046
                                            Telephone: (713) 877-8788

                                            JOSEPHSON DUNLAP LLP
                                            Michael Josephson
                                            Andrew Dunlap
                                            Richard M. Schreiber
                                            William R. Liles
                                            State Bar No. 24083395
                                            wlies@mybackwages.com
                                            11 Greenway Plaza, Suite 3050
                                            Houston, Texas 77046
                                            Telephone: 713-352-1100
                                            Facsimile: 713-352-3300

                                             Attorneys for the Plaintiff and Putative Collective and Class

                                CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was served by ECF electronic filing on all
known parties this 16th day of September 2019.


                                             /s/ Joseph A. Fitapelli
                                             Joseph A. Fitapelli
